ACCEPTED
                                                                                          04-15-00519-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                     11/9/2015 2:08:14 PM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK




                    No. 04-15-00519-CV                                    FILED IN
                                                                   4th COURT OF APPEALS
                      __________________________________________
                                                                    SAN ANTONIO, TEXAS
                  IN THE COURT OF APPEALS OF TEXAS                 11/9/2015 2:08:14 PM
                                                                     KEITH E. HOTTLE
                      FOURTH JUDICIAL DISTRICT                             Clerk
                         SAN ANTONIO, TEXAS
                      __________________________________________


  EL CABALLERO RANCH, INC. and LAREDO MARINE,
                    L.L.C.,
                                 Appellants,
                                        vs.
                    COUNTY OF LA SALLE,
                                   Appellee.
              __________________________________________

 MOTION TO DISMISS INTERLOCUTORY APPEAL

To the Honorable Justices:

     Appellants El Caballero Ranch, Inc. and Laredo Marine, L.L.C.

respectfully request the Court dismiss this interlocutory appeal.

                             Respectfully submitted,

                             KELLER STOLARCZYK, PLLC
                             234 West Bandera Road #120
                             Boerne, Texas 78006
                             Tele: 830.981.5000
                             Facs: 888.293.8580
                             /s/Kimberly S. Keller
                             Kimberly S. Keller
                             SBN: 24014182
                             kim@kellsto.com
                             Counsel for Appellants

                                          1
                    CERTIFICATE OF SERVICE

     On November 9, 2015, I served a copy of this Motion on the

following via e-service/email or first class mail:

                         Donato D. Ramos
                        Donato D Ramos, Jr.
                  LAW OFFICES OF DONATO D. RAMOS
                  Texas Community Bank Building
                          6721 McPherson
                          P.O. Box 452009
                        Laredo, Texas 78045
                        Counsel for Appellee

                       Steven C. Haley
    MOORMAN, TATE, URQUHART, HALEY, UPCHURCH & YATES, L.L. P.
                     207 East Main Street
                        P. O. Box 1808
                 Brenham, Texas 77834-1808

                       John H. Patterson, Jr.
                        MONTEZ & PATTERSON
                        508 Thorton, Suite 4
                       Cotulla, Texas 78014
       Counsel for Non-Party to this appeal, Grace River Ranch

                                    /s/Kimberly S. Keller
                                    Kimberly S. Keller
.




                                   2